DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9, 12-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maloney et al. (US 2018/0080558).
With regard to claim 1, Maloney discloses a seal device (10) comprising: a base (12); a bulb (18); an alignment aid member (as labeled in Examiner annotated Fig. 1 below); and a positional member (as labeled in Examiner annotated Fig. 1 below), the base comprising a proximal end (as labeled in Examiner annotated Fig. 1 below), a distal end (as labeled in Examiner annotated Fig. 1 below), an inside portion (i.e. a portion facing the bulb), an outside portion (i.e. a portion facing away from the bulb), and a perpendicular member (14), said perpendicular member extending perpendicularly to the base proximal end (i.e. as seen in Fig. 1 as it is perpendicular to at least a portion thereof) towards the bulb (as seen in Fig. 1 as it extends in a direction towards the bulb), the bulb comprising an arcuate portion (as labeled in Examiner annotated Fig. 1 below), a sidewall portion (20) and a curled end portion (i.e. the portion including at least 34 as that portion is curled over itself), wherein the arcuate portion is integrally joined to the sidewall portion on one side and to the curled end portion on the other side (as seen in Fig. 1 as Examiner has selected such so that it contacts and is joined directly to the sidewall portion at one side (i.e. the right) and to the curled end portion at another side (i.e. the left)), wherein the curled end portion extends towards the sidewall portion (i.e. as seen in Fig. 1 at least where it curls back upward it is considered to extend toward the sidewall portion) and is open- ended (as seen in Fig. 1 at least where it is open to the rest of the interior of the bulb, and/or as seen in Fig. 1 as it is not attached to the base and defines an opening underneath it is considered open-ended in that manner) and unattached from the sidewall portion (as seen in Fig. 1 as there is an additional intervening wall portion at 32 such that it is not directly attached to the sidewall. Examiner notes that unattached is interpreted as “not directly attached” as a narrower interpretation would necessitate a 112(a) rejection and/or drawing objection as the curled portion is attached to the sidewall at least through the arcuate portion), and the positional member extending perpendicularly to the base distal end (as seen in Fig. 1 as it is perpendicular to such a portion) in opposite direction of the alignment aid member (as seen in Fig. 1 as it faces and extends opposite to the alignment aid member).

    PNG
    media_image1.png
    342
    609
    media_image1.png
    Greyscale


With regard to claim 2, Maloney discloses the seal device further comprising a flap (44) extending co-linearly from the base distal end (as seen in Fig. 1).

With regard to claim 4, Maloney discloses that the sidewall portion of the bulb is joined to the base perpendicular member (as seen in fig. 1) and the curled end portion of the bulb is unattached (as seen in Figs. 1-2 as 34 is not attached to the base, and as detailed in the rejection of claim 1 above).

With regard to claim 6, Maloney discloses that the base further comprises a fastening system (74).

With regard to claim 7, Maloney discloses that the base fastening system is located on the outside portion of the base (as seen in Fig. 1, etc.), the fastening system comprising adhesive tape (74, disclosed as such in paragraphs [0031], etc.)).

With regard to claim 9, Maloney discloses the base further comprising a recess (e.g. the recess at channel 64 or the recess between the positional member and the perpendicular member).

With regard to claim 12, Maloney discloses that the bulb comprises a material which provides a seal height compression between 45% to 65% (Examiner notes that this is essentially an intended use/capability limitation that will depend not just on the material composition but also on the amount of compressive force applied to such. In the instant case the bulb of the seal device of Maloney is capable of being compressed 45 to 65 percent under some load conditions).

With regard to claim 13, Maloney discloses a sealing system (as seen in Fig. 1, etc.) comprising: a seal (10) capable of sealing a slide-out room opening in a recreational vehicle (as disclosed in paragraphs [0002], etc. the seal of Maloney is capable of this intended use limitation), the seal comprising: a base (12), a bulb (18), an alignment aid member (as labeled in Examiner annotated Fig. 1 below), a positional member (as labeled in Examiner annotated Fig. 1 below), and a fastening system (74), the fastening system comprising adhesive tape (74 is adhesive tape as disclosed in paragraphs [0031], etc.), the base comprising a proximal end (as labeled in Examiner annotated Fig. 1 below), a distal end (as labeled in Examiner annotated Fig. 1 below), an inside portion (i.e. a portion facing the bulb), an outside portion (i.e. a portion facing away from the bulb), a recess (e.g. the recess at channel 64 or the recess between the positional member and the perpendicular member), and a perpendicular member (14), said perpendicular member extending perpendicularly to the base proximal end (i.e. as seen in Fig. 1 as it is perpendicular to at least a portion thereof) towards the bulb (as seen in Fig. 1 as it extends in a direction towards the bulb), the bulb comprising an arcuate portion (as labeled in Examiner annotated Fig. 1 below), a sidewall portion (20) and a curled end portion (i.e. the portion including at least 34 as that portion is curled over itself), the arcuate portion is integrally joined to the sidewall portion on one side and to the curled end portion on the other side (as seen in Fig. 1 as Examiner has selected such so that it contacts and is joined directly to the sidewall portion at one side (i.e. the right) and to the curled end portion at another side (i.e. the left)), the sidewall portion integrally joined to the perpendicular member of the base (as seen in Fig. 1, etc.) and the curled end portion extends towards the sidewall portion (i.e. as seen in Fig. 1 at least where it curls back upward it is considered to extend toward the sidewall portion) and is open-ended (as seen in Fig. 1 at least where it is open to the rest of the interior of the bulb, and/or as seen in Fig. 1 as it is not attached to the base and defined an opening underneath) and unattached from the sidewall portion (as seen in Fig. 1 as there is an additional intervening wall portion at 32 such that it is not directly attached to the sidewall. Examiner notes that unattached is interpreted as “not directly attached” as a narrower interpretation would necessitate a 112(a) rejection and/or drawing objection as the curled portion is attached to the sidewall at least through the arcuate portion), and the positional member extending perpendicularly to the base distal end (as seen in Fig. 1 as it is perpendicular to such a portion) in opposite direction of the alignment aid member (as seen in Fig. 1 as it faces and extends opposite to the alignment aid member), wherein the alignment aid member is adapted to guide placement of the seal on a wall of the slide-out room opening on the recreational vehicle (as seen in Figs. 1-3, etc. the alignment aid member is capable of this intended use limitation with the wall (80) of a slide-out room), wherein the fastening system is adapted to guide placement of the seal along edge of the wall of the slide-out room opening on the recreational vehicle (as seen in Figs. 1-3, etc. the fastening system is capable of this intended use limitation with an edge of the wall (80) of a slide-out room), wherein the bulb is adapted to be moved between an open position and a closed position (as seen between Figs. 1 and 2), the open position allowing access to the inside portion of the base (as seen in Fig. 2), wherein the positional member is adapted to prevent the bulb from completely flattening out against the base when the bulb is pressed (as seen in Figs. 1-3, etc. the positional member is capable of this intended use limitation as compression of the bulb would naturally cause expansion of the bulb to the left and the positional member would prevent at least some of such (e.g. when subject to the minimum pressing force needed to flatten the seal if the positioning member were there, with the positioning member there the seal would not completely flatten under the same force conditions).

With regard to claim 14, Maloney discloses that the fastening system further comprises at least one fastener (i.e. the adhesive tape is a fastener), the recess adapted to allow placement of said at least one fastener on the base (i.e. by virtue of is structure the recess allows placement of said at least one fastener on the base as it does not inhibit such placement and it for example gives flat area to push on which allows placement of such a fastener/tape) to secure the seal to the wall of the slide-out room opening on the recreational vehicle (as seen in Figs. 3, etc. it is capable of this intended use as it is shown as such on the wall 80).

With regard to claim 15, Maloney discloses the seal device further comprising a flap (44) extending co-linearly from the base distal end (as seen in Fig. 1), the flap adapted to divert water away from the base and bulb (by virtue of its structure the flap is adapted to perform this intended use/function. Additionally see paragraph [0030] describing the sealing of such which would result in the claimed intended use/functionality).

With regard to claim 20, Maloney discloses that the bulb comprises a material which provides a seal height compression between 45% to 65% (Examiner notes that this is essentially an intended use/capability limitation that will depend not just on the material composition but also on the amount of compressive force applied to such. In the instant case the bulb of the seal device of Maloney is capable of being compressed 45 to 65 percent under some load conditions).

Claims 1-2, 4, 6-9, 12-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ksiezopolski (US 2016/0207438)
With regard to claim 1, Ksiezopolski discloses a seal device (35 or 48, as seen in Figs. 3-10) comprising: a base (e.g. as labeled in Examiner annotated Fig. 7 below); a bulb (44); an alignment aid member (68 as labeled in Fig. 8); and a positional member (72), the base comprising a proximal end (as labeled in Examiner annotated Fig. 7 below), a distal end (as labeled in Examiner annotated Fig. 7 below), an inside portion (i.e. a portion facing the bulb), an outside portion (i.e. a portion facing away from the bulb), and a perpendicular member (70), said perpendicular member extending perpendicularly to the base proximal end (i.e. as seen in Figs. 7-8 as it is perpendicular to at least a portion thereof) towards the bulb (as seen in Figs. 7-8 as it extends in a direction towards the bulb), the bulb comprising an arcuate portion (as labeled in Examiner annotated Fig. 7 below), a sidewall portion (45, as labeled in Fig. 8) and a curled end portion (i.e. as labeled in Examiner annotated Fig. 7 below as that portion is curled over itself), wherein the arcuate portion is integrally joined to the sidewall portion on one side and to the curled end portion on the other side (as seen in Fig. 8 as Examiner has selected such so that it contacts and is joined directly to the sidewall portion at one side (i.e. the left) and to the curled end portion at another side (i.e. the right)), wherein the curled end portion extends towards the sidewall portion (i.e. as seen in Fig. 8 at least where it curls back to the left it is considered to extend toward the sidewall portion) and is open-ended (as seen in Fig. 8 at least where it is open to the rest of the interior of the bulb, and/or as seen in Fig. 8 as it is not attached to the base (e.g. at 72) and defines an opening underneath it is considered open-ended in that manner) and unattached from the sidewall portion (as seen in Fig. 8 as there is an additional intervening wall portion at 32 such that it is not directly attached to the sidewall. Examiner notes that unattached is interpreted as “not directly attached” as a narrower interpretation would necessitate a 112(a) rejection and/or drawing objection as the curled portion is attached to the sidewall at least through the arcuate portion), and the positional member extending perpendicularly to the base distal end (as seen in Fig. 7 as it is perpendicular to such a portion) in opposite direction of the alignment aid member (as seen in Fig. 7 as it faces and extends opposite to the alignment aid member).

    PNG
    media_image2.png
    402
    542
    media_image2.png
    Greyscale


With regard to claim 2, Ksiezopolski discloses the seal device further comprising a flap (54) extending co-linearly from the base distal end (as seen in Figs. 7-8).

With regard to claim 4, Ksiezopolski discloses that the sidewall portion of the bulb is joined to the base perpendicular member (as seen in Fig. 7) and the curled end portion of the bulb is unattached (as seen in Figs. 7-8 as 34 is not attached to the base, and as detailed in the rejection of claim 1 above).

With regard to claim 6, Ksiezopolski discloses that the base further comprises a fastening system (including adhesive tape 49 and/or screw 55).

With regard to claim 7, Ksiezopolski discloses that the base fastening system is located on the outside portion of the base (as seen in Fig. 7, etc. as the adhesive tape is on the claimed portion), the fastening system comprising adhesive tape (49, disclosed as such in paragraphs [0021], etc.)).

With regard to claim 8, Ksiezopolski discloses that the base fastening system is located on the inside portion of the base (as seen in Fig. 7, etc. as the screw is at least partially on the claimed portion), the fastening system comprising a fastener (55, disclosed as such in paragraphs [0017], etc.)).

With regard to claim 9, Ksiezopolski discloses the base further comprising a recess (e.g. the recess between the positional member and the perpendicular member).

With regard to claim 12, Ksiezopolski discloses that the bulb comprises a material which provides a seal height compression between 45% to 65% (Examiner notes that this is essentially an intended use/capability limitation that will depend not just on the material composition but also on the amount of compressive force applied to such. In the instant case the bulb of the seal device of Ksiezopolski is capable of being compressed 45 to 65 percent under some load conditions).

With regard to claim 13, Ksiezopolski discloses a sealing system (as seen in Fig. 2-10) comprising: a seal (35 or 48) capable of sealing a slide-out room opening in a recreational vehicle (as disclosed in paragraphs [0002], etc. the seal of Ksiezopolski is capable of this intended use limitation), a seal device (35 or 48, as seen in Figs. 3-10) comprising: a base (e.g. as labeled in Examiner annotated Fig. 7 below); a bulb (44); an alignment aid member (68 as labeled in Fig. 8); a positional member (72), and a fastening system (including adhesive tape 49 and/or screw 55), the fastening system including adhesive tape (49 as disclosed in paragraph [0021], etc.), the base comprising a proximal end (as labeled in Examiner annotated Fig. 7 below), a distal end (as labeled in Examiner annotated Fig. 7 below), an inside portion (i.e. a portion facing the bulb), an outside portion (i.e. a portion facing away from the bulb), recess (i.e. the recess between the positional member and the perpendicular member), and a perpendicular member (70), said perpendicular member extending perpendicularly to the base proximal end (i.e. as seen in Figs. 7-8 as it is perpendicular to at least a portion thereof) towards the bulb (as seen in Figs. 7-8 as it extends in a direction towards the bulb), the bulb comprising an arcuate portion (as labeled in Examiner annotated Fig. 7 below), a sidewall portion (45, as labeled in Fig. 8) and a curled end portion (i.e. as labeled in Examiner annotated Fig. 7 below as that portion is curled over itself), the arcuate portion is integrally joined to the sidewall portion on one side and to the curled end portion on the other side (as seen in Fig. 8 as Examiner has selected such so that it contacts and is joined directly to the sidewall portion at one side (i.e. the left) and to the curled end portion at another side (i.e. the right)), the sidewall portion integrally joined to the perpendicular member of the base (as seen in Fig. 8), and the curled end portion extends towards the sidewall portion (i.e. as seen in Fig. 8 at least where it curls back to the left it is considered to extend toward the sidewall portion) and is open-ended (as seen in Fig. 8 at least where it is open to the rest of the interior of the bulb, and/or as seen in Fig. 8 as it is not attached to the base (e.g. at 72) and defines an opening underneath it is considered open-ended in that manner) and unattached from the sidewall portion (as seen in Fig. 8 as there is an additional intervening wall portion at 32 such that it is not directly attached to the sidewall. Examiner notes that unattached is interpreted as “not directly attached” as a narrower interpretation would necessitate a 112(a) rejection and/or drawing objection as the curled portion is attached to the sidewall at least through the arcuate portion), the positional member extending perpendicularly to the base distal end (as seen in Fig. 7 as it is perpendicular to such a portion) in opposite direction of the alignment aid member (as seen in Fig. 7 as it faces and extends opposite to the alignment aid member), wherein the alignment aid member is adapted to guide placement of the seal on a wall of the slide-out room opening on the recreational vehicle (as seen in Figs. 7-8, etc. the alignment aid member is capable of this intended use limitation with the wall (12) of a slide-out room), wherein the fastening system is adapted to guide placement of the seal along edge of the wall of the slide-out room opening on the recreational vehicle (as seen in Figs. 7-8, etc. the fastening system is capable of this intended use limitation with an edge of the wall (12) of a slide-out room), wherein the bulb is adapted to be moved between an open position and a closed position (as seen between Figs. 8 and 9), the open position allowing access to the inside portion of the base (as seen in Fig. 9), wherein the positional member is adapted to prevent the bulb from completely flattening out against the base when the bulb is pressed (as seen in Figs. 7-8, etc. the positional member is capable of this intended use limitation as compression of the bulb would naturally cause expansion of the bulb to the left and the positional member would prevent at least some of such (e.g. when subject to the minimum pressing force needed to flatten the seal if the positioning member were there, with the positioning member there the seal would not completely flatten under the same force conditions).

With regard to claim 14, Ksiezopolski discloses that the fastening system further comprises at least one fastener (i.e. screw 55), the recess adapted to allow placement of said at least one fastener on the base (i.e. by virtue of is structure the recess allows placement of the screw on the base) to secure the seal to the wall of the slide-out room opening on the recreational vehicle (as seen in Figs. 7, etc. it is capable of this intended use as it is shown as such on the wall 12. Additionally see paragraphs [0017], etc.)).

With regard to claim 15, Ksiezopolski discloses the seal device further comprising a flap (54) extending co-linearly from the base distal end (as seen in Fig. 7, etc.), the flap adapted to divert water away from the base and bulb (by virtue of its structure the flap is adapted to perform this intended use/function).

With regard to claim 20, Ksiezopolski discloses that the bulb comprises a material which provides a seal height compression between 45% to 65% (Examiner notes that this is essentially an intended use/capability limitation that will depend not just on the material composition but also on the amount of compressive force applied to such. In the instant case the bulb of the seal device of Maloney is capable of being compressed 45 to 65 percent under some load conditions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 10-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. (US 2018/0080558) alone.
With regard to claims 3 and 16, Maloney discloses that the flap comprises a material of lower durometer than the base (as disclosed in paragraph [0020]), and though it is well known that hardness (durometer) and density have a generally inverse relationship and thus likely that the material of actual device of Maloney would meet the claimed limitation, this cannot be said to be inherent to all possible materials, and thus Manoley fails to explicitly disclose that the material of the flap is a lower density than the base. However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have selected for the material of the flap a material that is lower hardness (durometer) and lower density as Examiner hereby takes Official Notice that the art is replete with examples of lower hardness materials being more flexible than higher hardness materials, especially elastomeric materials. Such a modification would provide the expected benefits of providing the desired greater flexibility (see Maloney paragraphs [0018], [0020], etc.) and lower durometer hardness along with lower weight.
As applicant has not traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03.

With regard to claims 5 and 17, Maloney discloses that the bulb comprises a material of lower durometer than the base (as disclosed in paragraph [0019]), and though it is well known that hardness (durometer) and density have a generally inverse relationship this cannot be said to be inherent to all possible materials and thus Manoley fails to explicitly disclose that the material of the bulb is a lower density than the base. However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have selected for the material of the bulb a material that is lower hardness (durometer) and lower density as Examiner hereby takes Official Notice that the art is replete with examples of lower hardness materials being more flexible than higher hardness materials, especially elastomeric materials. Such a modification would provide the expected benefits of providing the desired greater flexibility (see Maloney paragraphs [0018], [0020], etc.) and lower durometer hardness along with lower weight.
As applicant has not traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03.

 With regard to claims 10-11 and 18-19, Maolney is silent as to the exact dimensions of the disclosed seal device, and thus fails to explicitly disclose (claims 10 and 18) that the bulb has a width between from 0.85 and 1.05 inches, or that (claims 11 and 19) that the bulb has a height between from 0.75 and 0.95 inches. However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time of filing, to have made (claims 10 and 18) that the bulb has a width between from 0.85 and 1.05 inches, or that (claims 11 and 19) that the bulb has a height between from 0.75 and 0.95 inches as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such a modification would provide the expected benefit of allowing for the seal device to fit various sized components.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. (US 2018/0080558) in view of Ksiezopolski (US 2016/0207438).
With regard to claim 8, Maloney fails to disclose that the base fastening system is located on the inside portion of the base, the fastening system comprising at least one fastener.
Ksiezopolski discloses a similar seal device (see above) wherein the base fastening system is located on the inside portion of the base (as seen in Fig. 7, etc. as the screw is at least partially on the claimed portion), the fastening system comprising a fastener (55, disclosed as such in paragraphs [0017], etc.)).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Maloney with the base fastening system is located on the inside portion of the base, the fastening system comprising at least one fastener as taught by Ksiezopolski. Such a modification would provide the expected benefit of more secure mounting (i.e. as screws in addition to adhesive tape would provide a more secure and long lasting mounting of the seal device to a wall or other member).

Claims 3, 5, 10-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ksiezopolski (US 2016/0207438) alone.
With regard to claims 3 and 16, Ksiezopolski discloses that the flap comprises a material of lower durometer than the base (as disclosed in paragraphs [0017], [0022], etc.), and though it is well known that hardness (durometer) and density have a generally inverse relationship and thus likely that the material of actual device of Maloney would meet the claimed limitation, this cannot be said to be inherent to all possible materials, and thus Ksiezopolski fails to explicitly disclose that the material of the flap is a lower density than the base. However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have selected for the material of the flap a material that is lower hardness (durometer) and lower density as Examiner hereby takes Official Notice that the art is replete with examples of lower hardness materials being more flexible than higher hardness materials, especially elastomeric materials. Such a modification would provide the expected benefits of providing the desired greater flexibility (see Ksiezopolski paragraphs [0017], [0022], etc.) and lower durometer hardness along with lower weight.
As applicant has not traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03.

With regard to claims 5 and 17, Ksiezopolski discloses that the bulb comprises a material of lower durometer than the base (as disclosed in paragraph [0017], [0022]), and though it is well known that hardness (durometer) and density have a generally inverse relationship this cannot be said to be inherent to all possible materials and thus Ksiezopolski fails to explicitly disclose that the material of the bulb is a lower density than the base. However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have selected for the material of the bulb a material that is lower hardness (durometer) and lower density as Examiner hereby takes Official Notice that the art is replete with examples of lower hardness materials being more flexible than higher hardness materials, especially elastomeric materials. Such a modification would provide the expected benefits of providing the desired greater flexibility (see Ksiezopolski paragraphs [0017], [0022], etc.) and lower durometer hardness along with lower weight.
As applicant has not traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03.

 With regard to claims 10-11 and 18-19, Ksiezopolski is silent as to the exact dimensions of the disclosed seal device, and thus fails to explicitly disclose (claims 10 and 18) that the bulb has a width between from 0.85 and 1.05 inches, or that (claims 11 and 19) that the bulb has a height between from 0.75 and 0.95 inches. However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time of filing, to have made (claims 10 and 18) that the bulb has a width between from 0.85 and 1.05 inches, or that (claims 11 and 19) that the bulb has a height between from 0.75 and 0.95 inches as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such a modification would provide the expected benefit of allowing for the seal device to fit various sized components.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. In so much at they may apply to the current grounds of rejection above, Applicant’s arguments have been fully considered and are not persuasive.
Applicant’s main argument are primarily with reference to the amended claims and as such are fully rejected in the new/amended grounds of rejection above, such arguments are not persuasive.
Applicant’s argument that may still apply are that the prior art references fails to disclose that the curled end portion is open ended and unattached from the sidewall portion. At the outset Examiner notes that unattached is interpreted as “not directly attached” as a narrower interpretation would necessitate a 112(a) rejection and/or drawing objection as the curled portion is attached to the sidewall at least through the arcuate portion. Accordingly both Maloney and Ksiezopolski disclose this as laid out in the rejections of the independent claims above. Examiner notes that is appears applicant is arguing a narrower interpretation of various elements than what is actually claimed (e.g. that the curled end is only attached to one other element, that the open-ended nature is with reference to an opening leading to the interior of the bulb, etc.). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus these arguments are not persuasive. Additionally Examiner notes that Applicant also argues more specific interpretations of Examiner’s prior rejections than what are previously recited (e.g. Applicant argues that the curled portion of Ksiezopolski is attached to the sidewall, but Examiner’s interpretation of the curled portion in the prior and current grounds of rejection can include only the circled area in annotated Fig. 7 which then has another intervening element between the curled portion and the sidewall).
Finally Applicant argues that the prior art references teach away from the proposed modifications, however Applicant is arguing against a hypothetical rejection that has not been raised by the Office as of yet (i.e. Examiner has not modified the curled portion of the two prior art references to only be attached to the rest of the seal at one end/have an opening to the interior of the bulb defined by a free end thereof) as it appears Applicant is arguing. Thus this argument is moot. Additionally were Examiner to propose such a modification it would likely not be considered taught away from as the two prior art references relied upon do not appear to criticize, discredit, or otherwise discourage the solution and the mere disclosure of an element being one way is not a teaching away from. See MPEP §2145XD1, etc. As Applicant has given no rationale other than that the two prior art references disclose a certain configuration, such would not be a persuasive argument.
Applicant’s arguments asserting allowability of a dependent claim(s) by virtue of depending on an argued claim(s) are not persuasive as all such claim are still rejected.
In the interest of advancing prosecution Examiner recommends claiming additional features such as that a free end of the curled end portion defined an opening connecting an interior of the bulb portion to an exterior environment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675